Stacy, 0. J.,
after stating the case: The demurrer to the evidence was properly overruled. S. v. Dills, post, 33; S. v. Durham, 201 N. C., 724, 161 S. E., 398; S. v. Rountree, 181 N. C., 535, 106 S. E., 669.
'While the instruction which forms the basis of the appealing defendant’s principal exception, may be slightly inexact, tested by the rule in S. v. Cope, ante, 28, nevertheless it would seem to- be harmless on the present record, as there is no evidence of a simple, unintentional or inadvertent violation of the traffic laws. The conduct of the defendants was reckless and their negligence culpable according to the evidence and the verdict. S. v. Cope, supra.
No error.